DETAILED ACTION
	This action is in response to the initial filing filed on April 5, 2021.  Claims 1-9 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed April 5, 2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.



Claim Objections
Claim 5 is objected to because of the following informalities:  Dependent claim 5 recites the limitation, “the determining by the first processor determines whether or not the certificate of the second device, used in the communication [system] with the second….”.  The examiner believes the applicant inadvertently left out the term “system” as bolded and underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1-3 recite the limitations, "a first device; and second device configured to transmit information, wherein the first device is configured to receive information, and includes a first storage device configured to store a first program, and a first processor configured to execute the first program and perform a first process including:  determining whether or not an electronic certificate of the second device, used for communication with the second device, is an EV certificate, wherein the first processor varies a process of the first device that is performed according to determined result.”
The recited claim limitation, “determining whether or not an electronic certificate of the second device, used for communication with the second device, is an EV certificate, wherein the first processor varies a process of the first device that is performed according to determined result.” is directed to the abstract idea of commercial or legal interactions under advertising, marketing, and sales activities or 
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (se MPEP 2106.05(a)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “The user terminal refers to a terminal which is utilized by a user to browse the media (Web site and the like), such as a smartphone, a tablet terminal, a Personal Computer (PC), and the like.” (paragraph 0021 of the applicant’s specification), “FIG. 2 is a diagram illustrating an example of a hardware configuration of the 
SSP device 20 cause a CPU of the SSP device 20 to 5 execute a process of each of these units.” (paragraph 0042), reads on a general-purpose computer.  Based on the applicant's specification, elements in claims 1-9 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of first device, second device, first storage device, first program, first processor, storage device, transmitting device, and processor are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no 
Dependent claims 4-9 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 4-9 recite a computer, communication device, first device, second device, first processor, third device, second storage device, second program, and second processor which do not amount to significantly more than the judicial exception. Dependent claims 4-9 do not recite additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent non-transitory computer readable record medium claim 4 is dependent upon independent communication method claim 3.  The dependency of claim 4 upon claim 3 is not proper because of different statutory categories and different independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCartney US Publication 20170032413 A1.
Claim 1:
	As per claim 1, McCartney teaches a communications system comprising:
a first device (paragraphs 0039 and 0045-0046 “In one or more embodiments, Demand Side Platform (DSP) 118 manages hardware and/or software configured to facilitate the purchase of ad impressions by advertiser 119. In an example, DSP 118 facilitates the bidding on ad requests from multiple ad exchanges 116 and/or other entities by advertiser 119.” and “In one or more embodiments, entities 110 manage hardware and/or software implemented on one or more digital devices. The term “digital device” generally refers to any hardware device that includes a processor. A digital device may refer to a physical device executing an application or a virtual machine. Examples of digital devices include a computer, a tablet, a laptop, a desktop, a netbook, a server, a web server, a database server, an ad server, a network policy server, a mainframe, a television, a content receiver, a set-top box, a video gaming console, a printer, a mobile handset, a smartphone, and a personal digital assistant (“PDA”).”); 

and a second device configured to transmit information (paragraphs 0070-0072 “In one or more embodiments, a signature generation algorithm may be applied to all or a portion of an ad request. Signature generation algorithm may be applied to all or some of the following information included in an ad request, including but not limited to: the URL, the type of web content that is to display the advertisement, a user identifier, demographic information of an end user, and/or web surfing history of the end user.”; “In one or more embodiments, a signature is added to an ad request (Operation 208). The signature may be appended to an end of an ad request. The signature may alternatively be included in a header of an ad request. With the inclusion of the signature, the ad request becomes a signed ad request.”; and “In one or more embodiments, a signed ad request is transmitted (Operation 210).”),

wherein the first device is configured to receive the information (paragraphs 0072 and 0078-0079 “In one or more embodiments, a signed ad request is transmitted (Operation 210). As the source code for a piece of web content including an ad space is loading, a code snippet within the source code causes the signed ad request to be transmitted to a publisher ad server, SSP, ad exchange, or other entity involved in real-time transactions for the sale of ad impressions.” and “As another example, as part of its operations to purchase an ad impression, an advertiser receives a signed ad request from a DSP, so that the advertiser may confirm, track, and/or manage a bid on the signed ad request.”),



and includes a first storage device configured to store a first program (paragraphs 0126- 0127 and 0018-0019 “Computer system 500 also includes a main memory 506, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504. Main memory 506 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 504. Such instructions, when stored in non-transitory storage media accessible to processor 504, render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions.),

and a first processor configured to execute the first program and perform a first process including (paragraph 0039 “In one or more embodiments, entities 110 manage hardware and/or software implemented on one or more digital devices. The term “digital device” generally refers to any hardware device that includes a processor. A digital device may refer to a physical device executing an application or a virtual machine. Examples of digital devices include a computer, a tablet, a laptop, a desktop, a netbook, a server, a web server, a database server, an ad server, a network policy server, a mainframe, a television, a content receiver, a set-top box, a video gaming console, a printer, a mobile handset, a smartphone, and a personal digital assistant (“PDA”).”)

determining whether or not an electronic certificate of the second device, used for a communication with the second device, is an EV certificate, wherein the first processor varies a process of the first device that is performed according to a determination result of the determining (paragraphs 0039, 0089-0091, 0093, and 0096 “In one or more embodiments, it is determined whether the first signature matches the second signature (Operation 310). In an example, if each character of the first signature is the same as each character of the second signature, and the characters in the first and second signatures appear in the same sequence, then there is a match.”; “In one or more embodiments, if the first signature does not match the second signature, then an error message is returned (Operation 312). Alternatively, no error message is returned, and the ad request is simply dropped.”; “In one or more embodiments, if the first signature matches the second signature, then the ad request is determined to be verified (Operation 314). One or more actions may be performed responsive to determining that the ad request is verified. Examples of such actions are described below with respect to Operations 316, 318, and 320.”).

Claim 2:
	As per claim 2, McCartney teaches the communication device comprising:
a storage device configured to store a program (paragraphs 0126- 0127 and 0018-0019 “Computer system 500 also includes a main memory 506, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504. Main memory 506 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 504. Such instructions, when stored in non-transitory storage media accessible to processor 504, render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions.); 

and a processor configured to execute the program and perform a process including (paragraph 0039 “In one or more embodiments, entities 110 manage hardware and/or software implemented on one or more digital devices. The term “digital device” generally refers to any hardware device that includes a processor. A digital device may refer to a physical device executing an application or a virtual machine. Examples of digital devices include a computer, a tablet, a laptop, a desktop, a netbook, a server, a web server, a database server, an ad server, a network policy server, a mainframe, a television, a content receiver, a set-top box, a video gaming console, a printer, a mobile handset, a smartphone, and a personal digital assistant (“PDA”).”)

determining whether or not an electronic certificate of the transmitting device, used for a communication with the transmitting device, is an EV certificate, wherein the processor varies a process of the communication device that is performed is according to a determination result of the determining (paragraphs 0039, 0089-0091, 0093, and 0096 “In one or more embodiments, it is determined whether the first signature matches the second signature (Operation 310). In an example, if each character of the first signature is the same as each character of the second signature, and the characters in the first and second signatures appear in the same sequence, then there is a match.”; “In one or more embodiments, if the first signature does not match the second signature, then an error message is returned (Operation 312). Alternatively, no error message is returned, and the ad request is simply dropped.”; “In one or more embodiments, if the first signature matches the second signature, then the ad request is determined to be verified (Operation 314). One or more actions may be performed responsive to determining that the ad request is verified. Examples of such actions are described below with respect to Operations 316, 318, and 320.”).








Claim 3:
	As per claim 3, McCartney teaches the method comprising:
a determination procedure which determines whether or not an electronic certificate of the transmitting device used for a communication with the transmitting device is an EV certificate  (paragraphs 0039, 0089-0091, 0093, and 0096 “In one or more embodiments, it is determined whether the first signature matches the second signature (Operation 310). In an example, if each character of the first signature is the same as each character of the second signature, and the characters in the first and second signatures appear in the same sequence, then there is a match.”; “In one or more embodiments, if the first signature does not match the second signature, then an error message is returned (Operation 312). Alternatively, no error message is returned, and the ad request is simply dropped.”; “In one or more embodiments, if the first signature matches the second signature, then the ad request is determined to be verified (Operation 314). One or more actions may be performed responsive to determining that the ad request is verified. Examples of such actions are described below with respect to Operations 316, 318, and 320.”);

and a processing procedure which varies a process that is performed according to a determination result of the determination procedure (paragraphs 0039, 0089-0091, 0093, and 0096 “In one or more embodiments, it is determined whether the first signature matches the second signature (Operation 310). In an example, if each character of the first signature is the same as each character of the second signature, and the characters in the first and second signatures appear in the same sequence, then there is a match.”; “In one or more embodiments, if the first signature does not match the second signature, then an error message is returned (Operation 312). Alternatively, no error message is returned, and the ad request is simply dropped.”; “In one or more embodiments, if the first signature matches the second signature, then the ad request is determined to be verified (Operation 314). One or more actions may be performed responsive to determining that the ad request is verified. Examples of such actions are described below with respect to Operations 316, 318, and 320.”).

Claim 4:
	As per claim 4, McCartney teaches the non-transitory computer readable medium comprising:
the determination procedure, the processing procedure of the communication method according to claim 3 (paragraphs 0039, 0089-0090, 0093, and 0096).

Claim 5:
	As per claim 5, McCartney teaches the communication system of claim 1 as described above and further teaches wherein the first device is configured to function as an agent of a plurality of advertisers (paragraphs 0039 and 0045-0046), 

the second device is configured to provide media having an advertising spot (paragraphs 0040-0041),

the determining by the first processor determines whether or not the certificate of the
second device, used in the communication with the second device in response to a bid
request for an advertisement with respect to the advertising spot, is the EV certificate (paragraphs 0039, 0089-0090, 0093, and 0096), 
and the first processor performs the first process further including (paragraph 0039)

 reducing a possibility of the advertising spot being awarded to the plurality of advertisers when the certificate of the second device is not the EV certificate (paragraph 0090).

Claim 6:
	As per claim 6, McCartney teaches the communications system of claim 5 as described above and further teaches further comprising a third device configured to function as an agent of the media (paragraph 0043),

wherein the third device includes a second storage device configured to store a second program (paragraphs 0126- 0127 and 0018-0019), 

and a second processor configured to execute the second program and perform a
second process including (paragraph 0039)

 determining whether or not a certificate of the first device, used in a communication related to a response from the first device with respect to the bid request, is an EV certificate (paragraphs 0039, 0089-0090, 0093, and 0096);

and reducing a possibility of the advertising spot being awarded to an advertiser associated with the first device when the certificate of the first device is not the EV certificate (paragraph 0090).

Claim 7:
	As per claim 7, McCartney teaches the communication system of claim 6 as described above wherein the determining by the first processor determines whether or not a certificate of the third device, used for a transmission of the bid request from the third device, is an EV certificate (paragraphs 0039, 0089-0090, 0093, and 0096), 

and wherein the reducing by the first processor reduces the possibility of the advertising spot being awarded to the plurality of advertisers when the certificate of the second device is not the EV certificate, or when the certificate of the third device is not the EV certificate (paragraph 0090).

Claim 8:
	As per claim 8, McCartney teaches the non-transitory computer-readable recording medium of claim 4 as described above and further teaches wherein the program causes the computer of the communication device to perform the process further comprising:

a procedure which provides media having an advertising spot (paragraphs 0040-0041); and

a procedure which receives a communication from the transmitting device which functions as an agent of a plurality of advertisers, in response to a bid request for an advertisement with respect to the advertising spot (paragraphs 0044-0045).

Claim 9:
	As per claim 9, McCartney teaches the non-transitory computer-readable recording medium of claim 8 as described above and further teaches wherein the program causes the computer of the communication device to perform the process further comprising:

a procedure which reduces a possibility of the advertising spot being awarded to the
plurality of advertisers when the certificate of the transmitting device is not the EV certificate  (paragraph 0090).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldberg et al. US Publication 20190378162 A1 Systems and Methods for Enforcing Advertising Standards and Digital Advertisement Measurements
Goldberg discloses systems and methods for enforcing advertising standards and digital advertisement measurements, including programmatic advertising analytics, to collect and verify advertising event data.

Schler et al. US Publication 20170236165 A1 Techniques for Targeted Real-Time Bidding on On-Line Advertisements
Schler discloses a method and system for allowing targeted bidding for online advertisements are provided. The method includes causing an emulation of an emulated bidder for bidding on a placement of an advertisement in a webpage; receiving, from the emulated bidder, a current bid identifier associated with the placement; causing, in real-time, a comparison of the current bid identifier to at least one stored bid identifier, wherein each stored bid identifier is associated with stored target information; receiving target information of the webpage, wherein the received target information is identified based on the comparison, wherein the received target information is related to targeted advertising for the webpage; and sending the target information of the webpage to at least one other bidder that is bidding on the placement.



Schler et al. US Publication 20170053307 A1 Techniques for Detecting and Verifying Fraudulent Impressions
Schler discloses a system and method for verifying ad-impressions of online advertisements are provided. The method includes receive an ad-impression; determining an impression source of the received ad-impression; comparing the determined impression source to a non-advertisement-serving web-source (NASW) list, wherein the NASW list contains at least one web-source that does not display online advertisements; determining whether the impression source matches a web-source listed in the NASW list; and upon determining a match, identifying the received ad-impression as fraudulent.

Alicherry US Publication 20160379275 A1 System and Method for Buying Advertising Inventory
Alicherry discloses a system and computer-implemented method for buying an advertising inventory. The method includes receiving at least one rule book from a plurality of Demand Side Platform's (DSPs) when a user visits a web page. Further, the method includes selecting a DSP from the plurality of DSPs to buy the advertising inventory based on the at least one rule book.

Bitrain et al. US Publication 20140180835 A1 Digital Signatures for Online Advertisement Security
	Bitrain discloses online advertisements may be verified before being rendered. In one example, an ad control is incorporated into an application or web page. When the ad control is to present an ad, the ad control requests an ad from an ad provider. Ads that are provided to the ad control have previously been submitted for certification, and have received a certificate. When the ad control receives the ad, it verifies the certificate using a digital signature. If the certificate verifies, then the ad is deemed acceptable to render, and the ad control renders the ad. Otherwise, the ad is not deemed acceptable to render, and the ad control requests another ad from the ad provider.
	Brickell US Patent 7509498 B2 Digital Signature Validation
	Brickell discloses a second digital credential that includes a first digital credential and a digital signature is received, and the validity of the second digital credential is determined. A determination is made whether the first digital credential is valid based on the validity of the second digital credential.

	Maxwell et al. US Publication 20210344712 A1 Systems and Methods for Electronic Signing of Electronic Requests
	Maxwell discloses systems and methods are disclosed for cryptographic signing of content requests. One method includes receiving, at a content network, a content request from a publisher website, the publisher website purporting to be associated with a publisher domain. At the content network, a public key may be received associated with the publisher domain. At the content network, at least one policy may be received associated with the publisher domain. It may be determined whether the content request comprises a cryptographic signature. If it is determined that the content request does not comprise a cryptographic signature, content may or may not be provided to the publisher website according to the policy from the publisher domain. If it is determined that the content request comprises a cryptographic signature, the cryptographic signature of the request may be validated using the public key. Upon successfully validating the cryptographic signature of the content request, content maybe provided to the publisher website according to the content request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682